PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,772,615
Issue Date:  15 Sep 2020
Application No. 15/807,136
Filing or 371(c) Date: 8 Nov 2017
Attorney Docket No. 30141-51
:
:
:
:	DECISION ON PETITION
:
:
:


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the petition filed pursuant to 37 C.F.R. § 1.705(b) (“Request”) on November 2, 2020, which requests the United States Patent and Trademark Office (“USPTO” or “Office”) adjust the PTA from one hundred forty-five (145) days to two hundred forty-three (243) days.   The USPTO’s redetermination of the PTA indicates the correct PTA two hundred forty-four (244) days.  

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 145 days on September 15, 2020.   The instant request seeking a PTA of 243 days and the required $210 fee were timely filed on November 2, 2020.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 288 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
143 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent set forth a PTA of 145 days (288 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 143 days of Applicant Delay). 

The Request asserts a 45 day period of reduction, rather than a 143 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an Information Disclosure Statement (“IDS”) on May 14, 2020, after reply was filed on December 23, 2019 because there were no identifiable efforts that applicant could have undertaken to conclude prosecution of its application during the period between the filing of the reply (on December 23, 2019) and the date applicant’s representative was informed of the non-final Office action in U.S. Application No. 16/113,683 on March 31, 2020, which cited the sole reference listed in the May 14, 2020 IDS. The Request relies upon Supernus Pharms. , Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019) to support the position that only a 45 day period of reduction is warranted. The Request argues the period of Applicant Delay is 45 days. Finally, the Request asserts the correct PTA is 243 days (288 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 45 days of Applicant Delay).

As will be discussed, the Office finds a 44 day period of reduction is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an IDS on May 14, 2020, after reply was filed on December 23, 2019, based on the holdling in Supernus Pharms. , Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019).  The period of Applicant Delay is 44 days. Therefore, the correct PTA is 244 days (288 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 44 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 288 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 288 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 0 days. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 143 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 44 days.

The Request asserts a 45 day period of reduction, rather than a 143 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an IDS on May 14, 2020, after a reply was filed on December 23, 2019 because the May 14, 2020 IDS contained only one reference, which was cited in a non-final Office action mailed in U.S Application No. 16/113,683, which was communicated to patentee’s representative on March 31, 2020. Applicant argues under the holding in Supernus Pharms. , Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019) that only the 45 days between the date the non-final Office action in U.S Application No. 16/113,683 was communicated to patentee’s representative and the date the IDS was filed should be considered applicant delay. It is noted the May 14, 2020 IDS neither contained a statement under 37 CFR 1.704(d), nor was expressly requested by the examiner.

The filing of a supplemental reply after the filing of a reply is properly reviewed under 37 CFR 1.704(c)(8).

37 CFR § 1.704 Reduction of period of adjustment of patent term provides:

….

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 

…

(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed;  

On January 23, 2019, the Federal Circuit issued a decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019) pertaining to the patent term adjustment provisions of 35 U.S.C. 154(b), and specifically to a reduction of patent term adjustment under 37 CFR 1.704(c)(8) resulting from the submission of an information disclosure statement after the filing of a request for continued examination under 37 CFR 1.114. Specifically, the applicant in Supernus filed a supplemental information disclosure statement on November 29, 2012, after the filing of a request for continued examination on February 22, 2011. Id. at 1354-55. The supplemental information disclosure statement of November 29, 2012 in Supernus contained documents cited by the European Patent Office (EPO) in the counterpart EPO patent (from an opposition filed in the EPO patent) in a notice issued by the EPO on August 21, 2012. Id. The supplemental information disclosure statement of November 29, 2012 also included the opposition filed in the EPO patent and the EPO's notice of the opposition. Id. 

37 CFR 1.704(c)(8), the regulatory provision at issue in Supernus, provides as a circumstance that constitutes a failure of the applicant to engage in reasonable efforts to conclude prosecution (processing or examination) of an application: “Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed.” Id. The Federal Circuit in Supernus noted that it previously held 37 CFR 1.704(c)(8) to be “ `a reasonable interpretation of the [patent term adjustment] statute' insofar as it includes `not only applicant conduct or behavior that results in actual delay, but also those having the potential to result in delay irrespective of whether such delay actually occurred.' ” 913 F.3d at 1356 (quoting Gilead Scis., Inc. v. Lee, 778 F.3d 1341, 1349-50 (Fed. Cir. 2015)). And also that 37 CFR 1.704(c)(8) “encompasses the filing of a supplemental [information disclosure statement] in the calculated delay period.” Id. 

The Federal Circuit, however, held that the period of reduction provided for in 37 CFR 1.704(c)(8) as applied in Supernus exceeded the period of time during which Supernus failed to engage in reasonable efforts to conclude prosecution of the application because there were no identifiable efforts that Supernus could have undertaken to conclude prosecution of its application during the period between the filing of the request for continued examination (on February 22, 2011) and the EPO's notice of the opposition (on August 21, 2012). Id. at 1360. Specifically, the Federal Circuit held that as 35 U.S.C. 154(b)(2)(C)(i) provides that patent term adjustment “shall be reduced by a period equal to the period of time during which the applicant failed to engage in reasonable efforts to conclude prosecution of the application,” the USPTO cannot count as applicant delay under 35 U.S.C. 154(b)(2)(C) “a period of time during which there is no identifiable effort in which the applicant could have engaged to conclude prosecution.” Supernus, 913 F.3d at 1359.[1] Thus, the Federal Circuit restricted the patent term adjustment reduction under 37 CFR 1.704(c)(8) due to the filing of the supplemental information disclosure statement on November 29, 2012 to 100 days, corresponding to the period between the notice issued by the EPO on August 21, 2012 and the filing of the supplemental information disclosure statement on November 29, 2012. Id. at 1360.

Applying the holding of Supernus to the facts in this case, the Office finds a 44 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an IDS on May 14, 2020, after a reply was filed on December 23, 2019, because there was no identifiable effort in which the applicant could have engaged to conclude prosecution from December 23, 2019, the date the reply was filed, until March 31, 2020, the date the non-final Office action in U.S Application No. 16/113,683 was communicated to patentee’s representative. However, once the non-final Office action in U.S Application No. 16/113,683 was communicated to patentee’s representative on March 31, 2020, applicant could have engaged in efforts to conclude prosecution, yet applicant waited until May 14, 2020 to file the IDS containing the reference cited in the non-final Office action issued in U.S Application No. 16/113,683. Therefore, a 44 day period of reduction pursuant to 37 CFR 1.704(c)(8) is warranted beginning on April 1, 2020, the date after the non-final Office action in U.S Application No. 16/113,683 was communicated to patentee’s representative, and ending on May 14, 2020, the date the IDS containing only the reference cited in the non-final Office action issued in U.S Application No. 16/113,683 was filed in the Office.

The 143 day period of reduction under 37 CFR 1.704(c)(8) assessed in connection with the filing of the May 14, 2020 IDS has been removed, and a 44 day period of reduction under 37 CFR 1.704(c)(8) assessed in connection with the filing of the May 14, 2020 IDS has been entered.

The period of Applicant Delay is 44 days

Conclusion

The Request asserts the correct period of Applicant Delay is 45 days and the correct PTA is 243 days (288 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 45 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 44 days.

Therefore, the correct PTA is 244 days (288 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 44 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 244 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to two hundred forty-four (244) days.


Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 				Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction